CLD-151                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3187
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 REGINALD REAVES,
                                     a/k/a Reggie
                                        a/k/a R

                                REGINALD REAVES,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                           (D.C. Crim. No. 2-91-cr-00570-009)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 19, 2016
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                            (Opinion filed: February 26, 2016)
                                        _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       In 1992, after a federal jury trial, Reginald Reaves was convicted of conspiracy

and possession of cocaine with intent to deliver in relation to his participation as a “squad

leader” in a drug-trafficking organization active from 1985 to 1991 in the Eastern District

of Pennsylvania and elsewhere. He was sentenced to life in prison after the District Court

adopted the recommendation in the presentence report (“PSR”) of an adjusted offense

level of 45 (a base level of 40 enhanced by a two-point adjustment for the possession of a

weapon and a three-point adjustment for his role as a “squad leader”). This Court

affirmed the judgment. United States v. Price, 13 F.3d 711, 736 (3d Cir. 1994).

       In December 2013, Reaves, through counsel, filed a motion for reduction of

sentence. He argued that he was entitled to a sentence reduction under 18 U.S.C.

§ 3582(c)(2) and (in tandem) Amendments 505 and 599 to the Sentencing Guidelines.

The Government opposed the motion on the basis that Amendment 599 was inapplicable

and, although Amendment 505 reduced Reaves’ base level to 38, he was not eligible for a

reduction in sentence because his total offense level and criminal history category still

supported a sentence of life imprisonment.

       The District Court denied the § 3582(c)(2) motion. The District Court noted the

parties’ agreement about the applicability of Amendment 505 in lowering the offense

range and the conceded necessity of a “tandem” application of both Amendments to win

a reduction of sentence. (The District Court concurred with the Government that Reaves’

sentence remained life imprisonment even after the application of Amendment 505.) The




                                         2
District Court explained that Amendment 599 was not applicable because Reaves had not

been convicted under 18 U.S.C. § 924(c). In so doing, the District Court also rejected

Reaves’ argument to apply the Amendment more generally to his enhancement for

possession of a firearm.

       Reaves, now pro se, appeals.1 He submits a motion for appointment of counsel.

We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering the denial of Reaves’

§ 3582(c)(2) motion, we exercise plenary review over the District Court’s interpretation

of the Sentencing Guidelines and otherwise review the denial of relief for abuse of

discretion. United States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009). We may

summarily affirm the District Court’s ruling if there is no substantial question presented

on appeal. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Upon review, we will affirm. It is clear that Reaves was not convicted of a

violation of 18 U.S.C. § 924(c), so, as the District Court concluded, he was not entitled to

a reduction of sentence in light of Amendment 599. Under Amendment 599, courts are

directed not to “apply any weapon enhancement in the guideline for the underlying

offense” if the defendant was convicted of a § 924 offense. U.S.S.G. Manual, Appx. C,

Amendment 599 (modifying § 2K2.4 cmt. n.2). The purpose of the amendment was to

“clarify under what circumstances defendants sentenced for violations of 18 U.S.C.

§ 924(c) in conjunction with convictions for other offenses may receive weapon

enhancements contained in the guidelines for those other offenses.” Id. In the District




                                        3
Court, Reaves’ counsel argued for a wider application of Amendment 599 beyond cases

that include § 924(c) convictions. However, we cannot find support for applying the

amendment in cases that do not involve § 924(c) convictions.

         As noted, Reaves based his claim for a sentence reduction on the “tandem”

application of Amendments 599 and 505. Because one is not applicable, his “tandem”

theory cannot succeed. As the District Court explained, based on the information in

Reaves’ PSR, Amendment 505 alone would not result in a reduction of sentence for

Reaves. The Government conceded that the retroactively applicable amendment would

reduce Reaves’ original base level from 40 to 38. However, as the District Court noted,

even if Reaves were given the benefit of Amendment 505, his sentence would remain life

imprisonment in light of the enhancements totaling five points and his criminal history

(his adjusted offense level would be 43). Because the guideline range did not actually

change, the District Court did not abuse its discretion in denying Reaves’ motion. See

U.S.S.G. § 1B.10(a)(2)(B); see also United States v. Flemming, 723 F.3d 407, 410 (3d

Cir. 2013).

         For these reasons, we conclude that the District Court did not err in denying

Reaves’ motion for a reduction in sentence. Accordingly, we will affirm the District

Court’s judgment. Reaves’ motion for appointment of counsel is denied.




1
    We previously granted Reaves’ motion to reopen his appeal.




                                         4